Notice to Court of Appeals
To: The Clerk of the Court of Appeals for the First Supreme Judicial District of Texas

October 12, 2015
                                                                                                FILED IN
Kerry D James                                                                            1st COURT
                                                                                              County OF  APPEALS
                                                                                                      Court  at Law No. 1
                                                                                             HOUSTON, TEXAS
                                                                                  Honorable John Grady, Presiding Judge
vs.                                                                                     10/14/2015
                                                                                       Connie       10:31:05
                                                                                               Nolan,         AM
                                                                                                       Court Coordinator
                                                                                         CHRISTOPHER       A. PRINE
                                                                                   Bitty Erskine, Official Court Reporter
Jason Paul Minter                                                                                 Clerk

Cause No. CV-0074292

Attorney(s) of Record:

Name:        Elaine S. Michael, Lead Attorney for Appellant(s) Kerry D James
Address:     316 East Edgewood Drive
             Friendswood TX 77546

Telephone: 281-993-0700


Name:        R. Keith Weber, Jr., Lead Attorney for Appellee(s) Jason Paul Minter
Address:     3131 Eastside Suite 400
             Houston TX 77098

Telephone: 281-369-4719

Date of Order Granting Motion: September 14, 2015

Motion for New Trial filed: 07/07/2015

Nature of Action: JP Appeal - Real Property - Other

Disposition of Case: All Other Civil Dispositions

Jury Trial (Yes/No): No

Appeals Consolidated under this Cause: None

Companion Cases (if Known): None

Amount of Appeal Bond: None

Notice of Appeal filed on: October 12, 2015


                                                              Dwight D. Sullivan, County Clerk
                                                              County Court at Law No. 1
                                                              Galveston County, Texas


                                                         By           /s/ Claudia Gutierrez               Deputy
                                                                           Claudia Gutierrez

 
 
                   Filed
 10/12/2015 3:21:03 PM
      Dwight D. Sullivan
           County Clerk
Galveston County, Texas